Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-15, and 17-22 are pending. Claims 1, 11, and 20 are independent.  Claims 6 and 16 are canceled and the independent Claims and some of the dependents have been amended.  New Claims  21 and 22 are added that depend from Claim 1 directly or indirectly.
This Application was published as U.S. 20200126540.
Apparent priority date 22 October 2018.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.
Response to Argument
	See Conclusion section for additional references.	
Amended Claim 1:
1. A method for navigating a dialogue flow using a trained intelligence bot, the method comprising: 
receiving, upon initiation of a chat session between a user and a trained intelligence bot, one or more utterances from the user, wherein the chat session is initiated while a user interacts with an enterprise application; 

navigating a predefined dialogue flow associated with the resolved intent using the intelligence bot, wherein the intelligence bot guides the user through the dialogue flow using context variables, at least one context variable defining a state of a user interface for the enterprise application that the user has navigated to during or after initiation of the chat session; and
providing, to the user, enterprise data retrieved by the intelligence bot using a retrieval request generated based on the navigation of the dialogue flow and the context variables, wherein the retrieval request comprises parameters that specify a cross-section of a multi-dimensional enterprise data model.
Applicant is providing Two arguments.
1) First, that Bhardwaj does not teach, and Irwin does not remedy, the “navigating” limitation as amended to include:  “wherein the intelligence bot guides the user through the dialogue flow using context variables, at least one context variable defining a state of a user interface for the enterprise application that the user has navigated to during or after initiation of the chat session.”  Response 10.
2) Second, that Bhardwaj does not teach, and Irwin does not remedy, the “providing” limitation as amended to include: “providing, to the user, enterprise data retrieved by the intelligence bot using a retrieval request generated based on the navigation of the dialogue flow and the context variables, wherein the retrieval request comprises parameters that specify a cross-section of a multi-dimensional enterprise data model.”  Response 11.
With respect to both, Applicant argues that, in Bhardwaj, a machine learning model can determine workflow state and previous workflow states are retrieved to support the dialog with the agent and this teaching is not sufficient to teach the “state of user interface” or the request being so specific as to “specify a cross-section of a multi-dimensional enterprise data model.”  Response 10-11.
Specification:
1) How does the Specification define “a state of a user interface for the enterprise application that the user has navigated to”?
Each application/agent 
“[0280] FIG. 5A illustrates a system component for implementing a dialogue flow using a cloud service client according to an example embodiment. FIG. 5A depicts advanced science cloud service chat component 408, which can include UI component 450, speech recognition component 453, custom changes component 458, UI to ADF (application data framework) interaction 454, and web socket 456. UI component 450 can display the chat client in an interface at the client and/or within a UI of an enterprise application (e.g., a chat window, as depicted in FIGS. 6A-6C). . . .”
“[0281] For example, a chat can start with an enterprise application greeting and by setting context for a conversation, which can be followed by utterances from a user that are resolved at bot service 406 and transitioned to conversation. . . .”
“[0282] In some embodiments, an application data framework ("ADF") can interact with application/UI components. For instance, while conversing with an parameters can then be passed to a composite component, which can pass these parameters to a JavaScript parent window (e.g., an ADF component). This component can then call a backing bean (e.g., to open a taskflow)….”
“[0284] Chat configuration 460 can configure the chat with a channel id and other pertinent configuration information. Taskflow 462 can include taskflow metadata that can be used to integrate with UI components and an enterprise software application. Chat context 464 can include contextual data for the chat session, including user context, enterprise application context, and the like. Chat JSON model 466 can include the data description for configuring the intelligence bot to guide the user (e.g., data description for a dialogue flow data document).”

As provided in the mapping of the Claim below, Bhardwaj, Col. 4, 1-50 discusses the types of information that are included in the “Context Data 229” such as user information, user preferences, and user interaction history where “the interaction history 248 maintains a record of workflow states 224 for future reference by the service agent 211.”  Bhardwaj also teaches that “a chat interface … may include inputs to select intents 217 and/or entities 221” which means that a “Chat Interface” / “User Interface” is specific to the current state of the task / “enterprise application.”  Col. 8, 40-44.  The two teachings taken together teach that Context Data 229 that includes history of user interaction would also include the information regarding the “Chat Interfaces” / “User Interfaces” that the user accessed or must access in the course of the dialog flow.
An added reference is not necessary because there is no particular support to the “context variable defining a state of a user interface for the enterprise application that the user has navigated to” in the Specification that can distinguish the feature.  It is one of two situations:  The limitation has no support and is new matter; Or, support is found implied in the disclosure that Context determines which stage of the task flow is up and each stage of the task flow may have its own UI that ask for the parameters particular to that stage of the task flow.  The first interpretation, as noted, would be new matter.  The second interpretation is taught by Bhardwaj because it just means that context determines stage of the task and each stage may have its own UI.

2) How does the Specification define the “cross-section of a multi-dimensional enterprise data model”?
“[0041] In some embodiments, the data document can include variables that are used to navigate the dialogue flow. For example, the dialogue flow may involve retrieving a certain cross-section of enterprise data. The variables may thus include parameters that define the cross-section of enterprise data. In an example, the data document may be structured such that the intelligence bot obtains one or more values for the parameters in order to construct a retrieval request to return the desired data.”
“[0354] In some embodiments, cross-sections of these dimensions can describe useful information, such as gross sales of a specific product line during a specific time of year in stores within a specific geographic location. Given this example, this information can be retrieved based on a specified cross-section of members of the product, metric, location, and calendar dimensions (e.g., a cross-section specified by the individual members within each of these dimensions that is of interest). Thus, accessing the enterprise data can, in some cases, involve parameters that specify members of the multi-dimensional data model.”
The added “wherein the retrieval request comprises parameters that specify a cross-section of a multi-dimensional enterprise data model” means that when a user asks a question (“retrieval request”) this question may include several columns of the database.  For example, “how well did the management services of IBM do in the first quarter of 2021” has the dimensions/parameters of a corporation, as section of the corporation, and a particular period of time that must be retrieved from the “corporation data model” in order to form the appropriate query to be sent to the database.
This is taught by Bhardwaj at “In response to this solicitation, at reference 144, the user client 104 communicates a natural language input of "The shoes I ordered yesterday" to the language processing service 107, which identifies entities "Shoes" and "Yesterday." These entities are provided to the workflow service 111 at reference 147, which queries the data store 114 for a corresponding order at reference 151.”  Col. 2, 34-40.  The “multi-dimensional enterprise data model” is taught by the “cancelable orders” stored in the “data store 114” because a “cancelable order” has several dimensions including “time” and “item,” for example. See “. . .  In response to this intent, at reference 134, the workflow service 111 queries the data store 114 to determine if there are any cancelable orders for the user of the user client 104. At reference 137, the workflow service 111 receives an indication that there are cancelable orders. The workflow service 111 then provides a response to the user client 104 at reference 141, soliciting an indication of which order should be cancelled.”  Col. 4, 21-33.  “Cross-section” is taught by the duration that “Yesterday” determines.

First Limitation
Applicant amended the first limitation to include “wherein the chat session is initiated while a user interacts with an enterprise application.”  No arguments are directed to this feature and it is interpreted to be included to set up the antecedent basis for “enterprise application.”  The Specification has numerous references to “upon initiation of a chat session” and does not have any specifics to distinguish the start of an enterprise application from the initiation of the chat session. See “[0365] At 702, upon initiation of a chat session between a user and a trained intelligence bot, one or more utterances can be received from the user. For example, a chat session can be initiated between a user that is interfacing with an enterprise application and an intelligence bot provided by a bot service….”  

Summary
Terminology added to the Claim must find support in the Specification and is interpreted in view of the Specification.  The weight given to a certain phrase is commensurate with the material in the Specification that backs up and supports the phrase.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 11-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj (U.S. 10013416) in view of Irwin (U.S. 2005/0028085).
Regarding Claim 1, Bhardwaj teaches:
1. A method for navigating a dialogue flow using a trained intelligence bot, the method comprising: 
receiving, upon initiation of a chat session between a user and a trained intelligence bot, one or more utterances from the user, [Bhardwaj, See Figures 1-3, showing a chat session conducted in speech or text natural language between a client and a service agent. Figure 2, Clients 104 in communication with a Service Agent 211 communicating in Natural Language Input 214 and Response 227.  Figure 1, inputs from the Client 104 shown as “Hi 117,” “I’d like to cancel an order 127,” and “The shoes I ordered yesterday 144.”  Chat session is taught by “ 7. The system of claim 6, wherein the natural language input comprises a text input received via a chat interface, and providing the response comprises communicating the response to the client device for rendering in the chat interface.”  Input of “utterances from the user” is taught by Figure 3, 301: “The natural language input 214 may also include an audio input to a microphone or other sensor of the user client 104. To this end, the language processing service 107 (FIG. 1) of the service agent 211 may apply a speech-to-text approach to the natural language input 214 to transform the natural language input 214 into a text or string format.”  Col. 8, lines 64 to Col. 9, line 3.]
wherein the chat session is initiated while a user interacts with an enterprise application;[Bhardwaj teaches that a “service” / “enterprise application” may provide different type of interface for the user.  Therefore, the user has to be inside the app in order to realize he needs information and begin the chat sesstion.  “Services may provide various interfaces that allow users to access desired information. As an example, a service may provide a chat interface, voice interface, search interface, or other interface to access the desired information. Examples of desired information may include help articles, solutions to problems, status updates for orders or other activities, or other information. A user of these interfaces may wish to provide natural language inputs in order to access the desired information. For example, a user needing the status of a pending order may request the order status in the form of a question.” Col. 1, 39-49.  (Note the arguments section and the mention to the support for this limitation in the Specification.)]
processing the utterances using the trained intelligence bot to resolve an intent from among a plurality of predefined intents, [Bhardwaj, Figures 1,2, and 3 show that natural language processing is to derive intent.  Figure 1, intent: “Intro” 121 is derived from the natural language input of “Hi” 117 and so on.  Figure 2, “Intent 217” as part of the “Language Processing Service 107,” and Figure 3, “Detect intent or entities in natural language input 304.”  “… The natural language inputs and other data are input to machine learning models to identify intents reflected in the natural language inputs….”  Abstract. Figure 2, The “machine learning models 254” are used to disambiguate / “resolve” an intent from the input speech from among a plurality of predefined intents:  “Under the two tier approach, the output of these machine learning models 254 may then be provided as input to another machine learning model 254 to select one or more intents 217 from the possible intents 217.”  Col. 6, lines 8-11.  “A service agent implements a language processing service to process a natural language input to determine an intent expressed in the input. The language processing service may also detect entities referenced in the input. For example, a natural language input of "I need help with my phone" may express an intent for needing assistance with a product. As another example, a natural language input of "Where is the order I placed yesterday?" references entities "order" and "yesterday," and includes an intent for an order status….”  Col. 1, lines 50-60.] 
wherein the intelligence bot is trained to resolve predefined intents from user utterances based on training data associated with each of the predefined intents; [Bhardwaj, Figure 2 includes “machine learning models 254” which are trained based on past interactions between users and the machine.  “The machine learning models 254 may also be trained by another approach. …. The machine learning models 254 are then trained to reflect the natural language inputs 214 of the chat interface as corresponding to the selected intents 217 and/or entities 221.”  Col. 8, lines 39-47.]
navigating a predefined dialogue flow associated with the resolved intent using the intelligence bot, [Bhardwaj, in Figure 3 teaches that depending on the determined intent the dialog flow changes and Figure 1 teaches that with each response from the user, the work flow / dialog flow state may change accordingly.  Figure 3:  “Update workflow state … 307.”  “The workflow management service 111 then, in box 307, updates a workflow state 224 to reflect a current state for a user of the user client 104 in a workflow. In some embodiments, this may include selecting a workflow state 224 as corresponding to a detected intent 217. In other embodiments, an intent 217 may potentially correspond to multiple workflow states 224. …”  Col. 7, lines 25-42.]
wherein the intelligence bot guides the user through the dialogue flow using context variables, [Bhardwaj, Figure 1 shows the questions that are addressed to the user by the “work flow service 111” such as “which order would you like to cancel? 141” which teaches “guides the user through the dialogue flow” of the Claim.  Figure 2, “context data 229” teaches that that “context variables” are used in the response.  “… In such an embodiment, the workflow management service 111 may provide the detected intent 217, entities 221, or other data to a machine learning model 254 to determine a selected workflow state 224. Such other data may include context data 229, previous or current workflow states 224 or other data….”  Col. 7, lines 16-24.]
at least one context variable defining a state of a user interface for the enterprise application that the user has navigated to during or after initiation of the chat session; and [Bhardwaj, Col. 4, 1-50 discusses the types of information that are included in the “Context Data 229” such as user information, user preferences, and user interaction history where “the interaction history 248 maintains a record of workflow states 224 for future reference by the service agent 211.”  Bhardwaj also teaches that “a chat interface … may include inputs to select intents 217 and/or entities 221” which means that a “Chat Interface” / “User Interface” is specific to the current state of the task / “enterprise application.”  Col. 8, 40-44.  The two teachings taken together teach that Context Data 229 that includes history of user interaction would also include the information regarding the “Chat Interfaces” / “User Interfaces” that the user accessed or must access in the course of the dialog flow.]
providing, to the user, enterprise data retrieved by the intelligence bot using a retrieval request generated based on the navigation of the dialogue flow and the context variables, [Bhardwaj, Figures 1, 2, and 3 all show the response of the system to the user which teaches the output provided by the system to the user which can include “enterprise data retrieved by the intelligence bot” of the Claim.  For example, in Figure 1, “Response:  Selected order 154;” Figure 2, “response 227.”  Figure 3, “execute action for workflow state 317” which may include providing a response.]
wherein the retrieval request comprises parameters that specify a cross-section of a multi-dimensional enterprise data model. [Bhardwaj: “In response to this solicitation, at reference 144, the user client 104 communicates a natural language input of "The shoes I ordered yesterday" to the language processing service 107, which identifies entities "Shoes" and "Yesterday." These entities are provided to the workflow service 111 at reference 147, which queries the data store 114 for a corresponding order at reference 151.”  Col. 2, 34-40.  The “multi-dimensional enterprise data model” is taught by the “cancelable orders” stored in the “data store 114” because a “cancelable order” has several dimensions including “time” and “item,” for example. See “. . .  In response to this intent, at reference 134, the workflow service 111 queries the data store 114 to determine if there are any cancelable orders for the user of the user client 104. At reference 137, the workflow service 111 receives an indication that there are cancelable orders. The workflow service 111 then provides a response to the user client 104 at reference 141, soliciting an indication of which order should be cancelled.”  Col. 4, 21-33.  “Cross-section” is taught by the duration that “Yesterday” determines.]


    PNG
    media_image1.png
    623
    452
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    608
    468
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    575
    460
    media_image3.png
    Greyscale

The concept of dialog flow is understood from the teachings of Bhardwaj and is inherent.  However, a secondary reference that expressly discusses Dialog Flow definition and interpretation is added.
Irwin teaches:
navigating a predefined dialogue flow associated with the resolved intent using the intelligence bot, [Irwin, Figures 2 or 4, “DFI 220/420” is a “Dialogue Flow Interpreter 220/420” that interprets a predefined dialog flow.  “A server (410) communicates with a client (435) in a client-server architecture to carry out a dialogue with a user. The client comprises a browser (440) that supports a particular mark-up language, such as voiceXML. The server comprises a dialogue flow interpreter (DFI) (420) that reads a data file containing information representing different states of the dialogue with the user and that uses that information to generate for a given state of the dialogue objects (310) representing prompts to be played to the user, grammars of expected responses from the user, and other state information.”  Abstract.]
wherein the intelligence bot guides the user through the dialogue flow using context variables, [Irwin in Figure 3 shows the objects and functions of the Dialog Flow Definition and the object “Variable” provides the “context” of the Claim because it impacts what the next state of the dialog will be.  “[0060] 5. The server application 415 uses the variables associated with the utterance to execute the business rules of the speech application and to transition to the next state via the appropriate call to the DFI 220 (e.g., Advance_State( ) 350)….”]
at least one context variable defining a state of a user interface for the enterprise application that the user has navigated to during or after initiation of the chat session; [Irwin includes a voice interface and thus the state of the dialog and the “state of the user interface” are one and the same.  The state of the dialog/UI is the key “context variable” that determines where the flow would go next.  “[0010] … The server comprises a dialogue flow interpreter (DFI) that reads a data file containing information representing different states of the dialogue with the user and that uses that information to generate for a given state of the dialogue objects representing prompts to be played to the user, grammars of expected responses from the user, and other state information….”]


    PNG
    media_image4.png
    398
    782
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    489
    798
    media_image5.png
    Greyscale

Bhardwaj and Irwin pertain to interactive voice response and natural language dialog systems between a client and a server and it would have been obvious to use the expressly defined in detail dialog flow definition and interpretation of Irwin with the system of Bhardwaj which through its examples indicates that it is using such a system for completeness. The examples of Bhardwaj indicate that it is using a dialog flow model but this model is not discussed possibly because it is well within the older prior art. This combination falls under simple substitution of one known element for another to obtain predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Bhardwaj teaches:
2. The method of claim 1, wherein the training data associated with the resolved intent comprises a plurality of examples of user utterances that indicate the resolved intent. [Bhardwaj uses past conversations and actions taken as a result of these past inputs for training of the “machine learning models 254.”  “1. … train a plurality of first machine learning models with a plurality of communications between a plurality of users and a plurality of service clients, each of the plurality of communications linked to an action implemented by at least one of the plurality of service clients; train at least one second machine learning model to recognize an intended action of a user based at least in part on a set of selections of user intents by individual ones of a plurality of service representatives;….”  “…The communications between the user clients 104 and service clients 205, as well as actions implemented by the service clients 205, may serve as training data for a machine learning approach, whose output would be a given workflow state 224.”  Col. 3, lines 55-59.]

Regarding Claim 3, Bhardwaj teaches:
3. The method of claim 1, wherein the predefined dialogue flow configures the intelligence bot to obtain the parameters for the retrieval request from the user, and the parameters are based on the resolved intent that is associated with the predefined dialogue flow. [Bhardwaj in Figure 1 shows the back and forth between the machine and the user where the machine is attempting to obtain the missing data that it requires from the user.  Figure 1, the “Workflow Service 111” asks “Which order would you like to cancel? 141” followed by “the shoes I ordered yesterday 144.”  Here the “resolved intent” is “intent: “Cancel Order” 131.”  The “predefined dialog flow” associated with canceling an order requires to have the particular order as a parameter.  “…The language processing service provides the detected intents and entities to a workflow service, which updates the state of a workflow to reflect the detected intents and entities. Based on the current state in the workflow, the workflow service may provide a response to the client. The response may include the requested information, or a solicitation to provide further natural language inputs to advance in the workflow….”  Col. 1, line 50 to Col. 2, lines 3.]
(Irwin, Figure 3, “Get_Response 340” which gets the response of the user where the response is given in response to “Get_Prompt 320.”  “[0010] … The server comprises a dialogue flow interpreter (DFI) that reads a data file containing information representing different states of the dialogue with the user and that uses that information to generate for a given state of the dialogue objects representing prompts to be played to the user, grammars of expected responses from the user, and other state information….”  Figure 2 which is prior art to Irwin:  “[0019] … Integrated service creation environments, like the Unisys NLSA, enable a developer to generate a series of data files 215 that define the dialogue flow (sometimes referred to as the "call flow") of a speech application as well as the prompts to be played, expected user responses, and actions to be taken at each state of the dialogue flow. ..”  See also [0026].)

Regarding Claim 4, Bhardwaj teaches:
4. The method of claim 3, wherein the dialogue flow is defined by a data definition document that comprises states, transitions, and variables for the dialogue flow. [Bhardwaj teaches that its workflow states 224 may be nodes in a directed or undirected graph.  The graph connecting the state nodes teaches the “data definition document” of the Claim because it includes the states, defines their transition in response to input parameters/variables.  “The workflow management service 111 updates a current workflow state 224 using the intents 217 and entities 221 identified by the service agent 211, and potentially using other data. The workflow states 224 include one or more logically linked states traversable through interactions with the service agent 211. To this end, workflow states 224 may be considered nodes in a directed or undirected graph, or encoded by other approaches. ….”  Col. 3, lines 43-60.  “The workflow states 224 may correspond to actions executed by the workflow management service 111….”  Col. 3, lines 60-61.  teaches that the states of a workflow are updated according to most recent inputs and teaches the transition between states.  “The workflow management service 111 then defines the current workflow state 224 as the selected workflow state 224. This may include updating the interaction history 248 to reflect the transition to the selected workflow state 224. In some embodiments, the selected workflow state 224 may correspond to an action to be performed on transitioning to the workflow state 224.….”  Col. 7, lines 25-43.]
(Irwin, Figure 2 which is prior art to Irwin:  “[0019] As shown, the architecture consists of both an offline environment and a runtime environment. The principal offline component is an integrated service creation environment. In this example, the integrated service creation environment comprises the Natural Language Speech Assistant or "NLSA" (developed by Unisys Corporation, Blue Bell, Pa.). Integrated service creation environments, like the Unisys NLSA, enable a developer to generate a series of data files 215 that define the dialogue flow (sometimes referred to as the "call flow") of a speech application as well as the prompts to be played, expected user responses, and actions to be taken at each state of the dialogue flow. These data files 215 can be thought of as defining a directed graph where each node represents a state of the dialogue flow and each edge represents a response-contingent transition from one dialog state to another. ….”  Figure 5 is an example of a DFI (dialog flow interpreter) file.  Figure 3 shows the Objects 310 in a DFI file that include variables:  “[0036] Get_Response( ) 340: returns a response object comprised of the actual user response, any variables that this response may contain, and all possible actions defined for this response; and”.)

Regarding Claim 5, Bhardwaj teaches:
5. The method of claim 4, wherein navigating the predefined dialogue flow comprises generating preconfigured messages from the intelligence bot that prompt the user to input the parameters for the retrieval request, and [Bhardwaj in Figure 1 at 124 and 141 shows the “preconfigured messages” from the “workflow service 111”/intelligence bot that is for prompting the user to input further parameters.]
wherein the preconfigured messages are generated by the intelligence bot while transitioning among the states within the data definition document that defines the dialogue flow. [Bhardwaj, the “workflow” defines which message is output / “preconfigured messages … generated by the intelligence bot” depending on the current state and the transition between the states in the state/flow diagram.  “…  A state in a workflow is updated to reflect the identified intents. Responses may be communicated to the client to further progress in the workflow….”  Abstract.  Figure 1 and description shows the messages/ “preconfigured message” generated by the agent/bot in response to each input (which determines the transition between states) and the current state.  Figure 1 shows the messages generated by the “workflow service 111” / “intelligence bot” of the Claim and also the transitions between states of the dialog flow.  “The workflow management service 111 may also generate a response 227 to the user client 104 in response to transitioning to the selected workflow state 224.”  Col. 7, lines 44-46]
(Irwin, Figure 3, “objects 310” include prompts of the machine to the user and they are all “preconfigured.”  See for example, the prompts of the machine when the user is ordering pizza where the machine asks for toppings whereas if the use is ordering a hamburger, the machine asks for drink order.  “[0020] FIG. 5 is an exemplary DFI file containing an XML representation of a first state of a dialogue flow for an exemplary speech application that allows users who access the application via a telephone to order a food item, such as a hamburger or a pizza, from a vendor called "Robin's Restaurant." As shown, the first state in this exemplary application is called "Greeting," and the XML file for this state specifies the prompt to be played to the user (e.g., "Welcome to Robin's Restaurant. Would you like a hamburger or a pizza?"), a grammar file (e.g., "greeting.grammar") that defines a grammar for use in conjunction with an automatic speech recognizer (ASR) to enable the application to understand the spoken response of a user, and the actions to be taken based on the user response (e.g., next-state "DrinkOrder" if user chooses hamburger, or next-state="Get Pizza Toppings" if user orders pizza).”  “[0023] … The speech application 230 may alternatively play pre-recorded sound files to the user in lieu of, or in addition to, use of the TTS engine 240….”)
 (Irwin, Figures 3 and 5. If the input by the user provides the information that is required by the Directed Graph of the Dialog Flow, then the state transitions to the next state according to the definition provided by the graph/flow.   “[0019] … These data files 215 can be thought of as defining a directed graph where each node represents a state of the dialogue flow and each edge represents a response-contingent transition from one dialog state to another…”  “[0032] As mentioned above, a dialogue of a speech application includes a series of transitions between states. Each state has its own set of properties that include the prompt to be played, the speech recognizer's grammar to be loaded (to listen for what the user of the voice system might say), the reply to a caller's response, and actions to take based on each response. The DFI 220 keeps track of the state of the dialogue at any given time throughout the life of the application, and exposes functions to access state properties.”  “[0037] Advance_State 350: transitions the dialogue to the next state.”  “[0060] 5. The server application 415 uses the variables associated with the utterance to execute the business rules of the speech application and to transition to the next state via the appropriate call to the DFI 220 (e.g., Advance_State( ) 350). The next state may contain info such as what prompt to play and what to listen for, and this information is again passed back to the browser in the form of a mark-up language document. The process then essentially repeats.”)

Regarding Claim 7, Bhardwaj teaches:
7. The method of claim 5, wherein transitioning from at least a first state of the plurality of states to a second state of the plurality of states is based on input from the user in response to a first preconfigured message generated by the intelligence bot at the first state. [Bhardwaj, Figure 1 shows that the response provided by the user to the system 111 determines next state.  For example, when the user specifies that by Order he intends the order placed for shoes yesterday (147), the system selects the proper order 151 and cancels 157 that order as opposed to an order for pillows, for example.]
(Irwin, the “preconfigured message” of the Claim is taught by the “Prompt” objects 310 in Figure 3 which are predefined.  The example of ordering Pizza vs ordering Hamburger in [0020] and [0049] teach that depending on the user’s reply to the prompt a different next state is transitioned to.)
 
Regarding Claim 8, Bhardwaj teaches:
8. The method of claim 7, wherein the data definition document defines a transition from the first state to the second state when input from the user in response to the first preconfigured message is of a first category, and from the first state to a third state when input from the user in response to the first preconfigured message is of a second category. [Bhardwaj, Figure 1, the transition from the state of “Order” 131 occurs to the state of “Order for Shoes” 151 because the user responds that he intends the order for shoes.  Otherwise, the transition would be to another state as specified by the user.]
(Irwin, the “preconfigured message” of the Claim is taught by the “Prompt” objects 310 in Figure 3 which are predefined.  The example of ordering Pizza vs ordering Hamburger in [0020] and [0049] teach that depending on the user’s reply to the prompt a different next state is transitioned to.)

Regarding Claim 21, Bhardwaj teaches:
21.    The method of claim 1, wherein the parameters are based the context variable defining the state of the user interface for the enterprise application. [Bhardwaj.  “defining the state of the user interface” is taught by “defining the state” of the dialog in the dialog flow and by the teaching that each “service” / “application” would provided its own “chat interface, voice interface, search interface, or other interface to access the desired information.”  Col. 1, 39-42.  See also “ …  the user interface may comprise a network page, an application screen, etc….”  Col. 5, 7-23.  The parameters are determined based on the state of the dialog (hence the state of the UI) as provided in Figure 1 and Figure 3, 307, e.g.  In Figure 1 after the user says that he wants to cancel an order (127), the system asks for parameters that pertain to “canceled orders.”]

Claim 11 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
11. A system for navigating a dialogue flow using a trained intelligence bot, the system comprising: 
a processor; and [Bhardwaj, Figure 4, “Processors 402.”]
a memory storing instructions for execution by the processor, the instructions configuring the processor to: [Bhardwaj, Figure 4, “Memories 404.”]
…

Claim 12 is a system claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 13 is a system claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 14 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 15 is a system claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.
Claim 17 is a system claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.
Claim 18 is a system claim with limitations corresponding to the limitations of Claim 8 and is rejected under similar rationale.
Claim 20 is a computer program product system claim with limitations corresponding to the limitations of method Claim 1 and is rejected under similar rationale.
20. A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to navigate a dialogue flow using a trained intelligence bot, wherein, when executed, the instructions cause the processor to: [Bhardwaj, “1. A non-transitory computer-readable medium embodying a program executable in at least one computing device, the program, when executed by the at least one computing device, causes the at least one computing device to at least …”]
…

Claims 9-10, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj and Irwin and further in view of Lin (U.S. 2014/0068618).
Regarding Claim 9, Bhardwaj and Irwin both teach receiving user inputs according to a predefined dialog flow. 
Neither teaches a batch process.
Lin teaches:
9. The method of claim 1, further comprising: 
triggering a batch process in response to user input based on the navigating of the predefined dialogue flow. [Lin is directed to “Automatic Batching of GUI-Based Tasks.”  Title.  Figure 3, 302, 304, shows that the system tracks the GUI based interactive tasks and detects the batchable tasks among them.  Because the tasks are triggered by the user inputs the batch process is also triggered by user inputs to the GUI.  The inputs may be based on navigating a dialog flow as claimed and this concept of a flow is suggested in Lin (see [0071]) but is not express in Lin.]
Bhardwaj, Irwin, and Lin pertain to user interactive dialog and it would have been obvious to combine the batching process of Lin with the system of combination in order to permit batchable process to be performed in batch which saves user the time otherwise needed for interaction with the system and as combining prior art elements according to known methods to yield predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 10, Bhardwaj and Irwin teach that the user inputs occur in response to and in accordance with a predefined dialog flow.  
Bhardwaj and Irwin, however, do not teach batching of processes.
Lin teaches:
10. The method of claim 9, 
wherein the batch process is contingent upon user approval received while navigating the predefined dialogue flow or user edits to enterprise information received while navigating the predefined dialogue flow. [Lin, Figure 3, “308 Verify Batch with the User” teaches receiving user confirmation/approval.  Figure 3, “312 Correct Batch” where the user edits the batch. “[0097] At operation 308, the computing device verifies with the user that the one or more anticipated GUI-based tasks match forthcoming GUI-based tasks that the user intends to perform. To do this, the computing device verifies that the projected parameters accurately predict the actions the user was intending to perform next. This may be accomplished by demonstrating the next actions for the user and asking the user to confirm. Alternatively, this may be accomplished by asking the user to follow the demonstrated actions with user input.”  “[0098] At operation 310, the computing device receives an indication from the user, during the verification process, as to whether the parameters of the demonstrated actions are accurate. If verified, the process 300 proceeds to operation 314. If not verified, the process 300 may return to operation 302 to track the user's tasks again. A failure of the user to respond within a defined period (e.g., 5 seconds) may be presumed to be non-verification. Alternatively, the user may be offered an opportunity to correct a non-verified projection. In this instance, the process 300 may proceed to operation 312 for the user to correct the batch.”  As provided above, a predefined dialog flow is suggested by Lin but is not express in Lin.  ]
Rationale for combination as provided for Claim 9.  The concept of batching was brought in from Lin in the rejection of Claim 9 and Claim 10 expands upon the same notion of batch processes.

Claim 19 is a system claim with limitations corresponding to the limitations of Claim 9 and is rejected under similar rationale.

Regarding Claim 22, Bhardwaj teaches:
22.    The method of claim 9, wherein the triggered batch process is based the context variable defining the state of the user interface for the enterprise application. [Bhardwaj as applied to Claim 1 teaches that parameters that are needed for input depend on the next state that the dialog is transitioning to (e,g, the canceled orders in Figure 1 or 307 of Figure 3) and the state is represented by its UI.  Thus, Bhardwaj teaches the Claim but for the batch process.]
Bhardwaj and Irwin do not teach batch processes.  
Lin teaches the batching of GUI-Based tasks and the combination with Bhardwaj/Irwin is warranted under the rationale provided for Claim 9.

    PNG
    media_image6.png
    748
    475
    media_image6.png
    Greyscale
      Fig. 4
    PNG
    media_image7.png
    451
    415
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    544
    418
    media_image8.png
    Greyscale
          
    PNG
    media_image9.png
    574
    410
    media_image9.png
    Greyscale

Fig. 2							Fig. 3
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta, US 20200004874
Figure 1, 104, Conversational Reflow UI.  Abstract.
Grupen US20190213999
“[0130] …Event handler 290 utilizes or calls data updater 276, object updater 277, or GUI updater 278 to update the application internal state 292….”
Rogers US 20190205461 (different context; use of GUI to set up the state diagram):
“[0059] In an embodiment, specification editor 110 presents a GUI through which developer 130 defines a state diagram for the virtual assistant service. Specification editor 110 may present GUI elements representing nodes corresponding to respective states. A node may be prefilled with text. Alternatively, or additionally, a node may be a blank text box for receiving custom user input. Specification editor 110 may present connectors, such as arrows, for linking up states into a flow chart.”
Trufinescu US 20180131642
“ [0049] In some implementations, the conversation runtime 102 may be configured to coordinate the state machine transitions with the user interface transitions to allow the conversation application 124 to render the response before the conversation runtime 102 advances the state machine.”
Catlin US 20080304650
“[0097] In one embodiment, the exploration engine maintains records for all calls processed by the voice application. By providing a call review user interface, the analyst 215 may review calls by examining specific dialog states and ensuring that the input provided during the call matches the expected results (e.g., a matching account number to a played account balance).”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659